DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims
3.	Applicant is advised that should claims 1-9 be found allowable, claims 11-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
4.	Claims 9 and 19 are objected to because of the following informalities: 
Claims 9 and 19 appear to missing subject matter (e.g. “asynchronous GUI input or synchronous GUI input”) in between “provide” and “based”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 19 recite “determining whether to provide based at least in part on whether the data entry processing is performed locally or remotely”. The specification appears to be silent with respect to any kind of determination based on data processing being performed locally or remotely, as required by claim. 
	
6.	Claims 7-10 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 recites “when latency of the data entry processing is noticeable to a user of the GUI” and “when the latency of the data entry processing is not noticeable to a user of the GUI”. 
	The specification fails to disclose what corresponding latency is noticeable to a user and what corresponding latency is not noticeable to a user. Therefore, one skilled in the art would require undue 
	Claims 8-10 are rejected at least based on their dependency to claim 7.
Claim 17-19 recite identical subject matter as claims 7-10 are rejected for similar reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-10 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “when latency of the data entry processing is noticeable to a user of the GUI” and “when the latency of the data entry processing is not noticeable to a user of the GUI”. 
A corresponding latency noticeable to a user and a corresponding latency is not noticeable to a user is relative to a given user. That is, a level of latency may be noticeable to some users while not noticeable to other users. Further, as the specification fails to disclose what corresponding latency is noticeable to a user and what corresponding latency is not noticeable to a user and/or how it can be calculated for a given user, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 17-19 recite identical subject matter as claims 7-10 are rejected for similar reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 5, 6, 11, 12, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood et al. (US 2011/0185282 A1) and further in view of Smit (US 2017/0228443 A1).

	In regard to claim 1, Mahmood discloses a non-transitory computer readable medium including one or more instructions executable by one or more processors for a method providing asynchronous General User Interface (GUI) input, the method comprising (Paragraph 0021, Paragraph 0033, and Paragraph 0034): 
receiving user-provided input for an input field of the General User Interface (GUI) and performing data entry processing of the user-provided input (Paragraph 0014, Paragraph 0041, Paragraph 0045, Paragraph 0058, Paragraph 0059, Paragraph 0060, Paragraph 0074, and Paragraph 0080: user input provided to a field and asynchronous validation is performed with respect to the user input by querying a server and receiving a result from the server).
While Mahmood teaches receiving user-provided input for an input field of the General User Interface (GUI) and performing data entry processing of the user-provided input, they fail to show the receiving a first user-provided input for an input field of the General User Interface (GUI); initiating a 
a first user input is provided to an input field at a first time (global timing process and first local timing process) which establishes a session and first query to a server for data entry processing of the first user input; before the result is returned, a second user input is provided to the input field at a second time (second local timing process) during the session which establishes a second query to the server for data entry processing the of the second user input; receiving results from each query and choosing the result of the second query for use with the input field based on the second time being later than the first time (Fig. 6A, Figs. 13A-13D, Paragraph 0007 lines 7-14, Paragraph 0049 lines 1-3, Paragraph 0056 lines 1-8, Paragraph 0057 lines 1-4, Paragraph 0162 lines 9-12, and Paragraph 0163 1-2).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Mahmood and Smit before him before the effective filing date of the claimed invention, to modify the receiving user-provided input for an input field of the General User Interface (GUI) and performing data entry processing of the user-provided input taught by Mahmood to include the a first user input is provided to an input field at a first time (global timing process and first local timing process) which establishes a session and first query to a server for data entry processing of the first user input; before the result is 
It would have been advantageous for one to utilize such a combination as increasing performance and user-friendliness would have been obtained, as suggested by Smit (Paragraph 0143).  

In regard to claim 2, the combination of Mahmood and Smit further discloses wherein the method further comprises: determining that both the first and second user-provided input are valid and convertible; and using the second user-provided input for the input field, wherein the second user- specified input was received after the first user-specified input (All cited portions and explanations from Mahmood and Smit from the rejections of claim 1 are incorporated herein. As the combination teaches using the second user input that was received after the user input and further teaches the results are returned for both user inputs, both can be determined valid/convertible and the second user input will be utilized because it was received after the first user input).  

In regard to claims 5 and 6, Mahmood discloses wherein the data entry processing is selected from a group consisting of validation and conversion wherein one or more configuration settings including style, decimal, and maximumFractionDigits is used in the conversion (Paragraph 0014: validation).

In regard to claims 11, 12, 15, and 16, claims 11, 12, 15, and 16 are duplicate of claims 1, 2, 5, and 6, respectively, and therefore are rejected under the same rationale.

In regard to claim 20, apparatus claim 20 corresponds generally to medium claim 1 and recites similar features in apparatus form and therefore is rejected under the same rationale.

Allowable Subject Matter
9.	Claims 3, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3 and 13, the prior art of record fails to disclose “determining that the data entry processing for the second user-provided input returned before the data entry processing of the first user-provided input; determining that the second user-provided input is not valid or is not convertible; and using the first user-specified input for the input field” in combination with the other elements recited. 
In regard to claims 4 and 14, the prior art of record fails to discloses “determining that the second user-provided input failed at least one of validation processing and conversation processing; and using the first user-provided input for the input field” in combination with the other elements recited. 

Claims NOT Rejected over the Prior Art of Record
10.	Claims 7-10 and 17-19 are not rejected over the prior art of record, as these claims disclose subject matter not disclosed by the prior art of record. However, these claims stand rejected over 35 U.S.C. 112 which must be overcome before these claims can be considered to include allowable subject matter.
In regard to claims 7 and 17, the prior art of record fails to disclose “determining to provide asynchronous General User Interface (GUI) input when latency of the data entry processing is noticeable to a user of the GUI; and determining to use synchronous General User Interface (GUI) input when the latency of the data entry processing is not noticeable to the user of the GUI” in combination with the other elements recited. 
Claims 8-10 and 18-19 depend from claims 7 and 17, respectively, and therefore include the above subject matter not disclosed by the prior art of record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McLeod et al. (US 9323819 B1) discloses validating sequential inputs in an input field, see at least Figs 3A-3D and Column 10 lines 13-25. 
Grobauer et al. (US 2012/0215531 A1) discloses handling high-latency inputs, see at least Par. 0008. 
Cuneo et al. (US 2010/0229052 A1) discloses asynchronous validation where results from a second input is returned before results from a first input, see at least Pars. 0043-0045.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173